Case 6:19-cv-00027-NKM-RSB Document 63 Filed 12/07/20 Page 1 of 2 Pageid#: 1672




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA                                    12/7/2020
                               LYNCHBURG DIVISION


    FAITH HAMMER,                                         CASE NO. 6:19-cv-27

                                         Plaintiff,
                                                          ORDER
    v.

    JOHNSON SENIOR CENTER, INC., et al.,                  JUDGE NORMAN K. MOON

                                      Defendants.


         This matter is before the Court on defendants Ashley Canipe and Melessa Dolan’s motion

  for default judgment against third-party defendant Life Care Management and crossclaim

  defendant James Dolan. Dkt. 55. Pursuant to 28 U.S.C. § 636(b)(1)(B), I referred this matter to

  Judge Ballou for a Report & Recommendation (“R&R”). Dkt. 56. Judge Ballou filed the R&R,

  Dkt. 60, recommending that the motion be denied. No objections to the R&R were filed within

  fourteen days of its service upon the parties. After reviewing the record in this case, I adopt the

  R&R in its entirety.

         Accordingly, the Court hereby

         1. ADOPTS the R&R of November 16, 2020, Dkt. 60, in its entirety; and

         2. DENIES defendants Ashley Canipe and Melessa Dolan’s motion for default judgment,

             Dkt. 55.

         It is so ORDERED.

         The Clerk of the Court is hereby directed to send a copy of this Order to all counsel of

  record and to United States Magistrate Judge Robert S. Ballou.
Case 6:19-cv-00027-NKM-RSB Document 63 Filed 12/07/20 Page 2 of 2 Pageid#: 1673




                     7th day of December, 2020.
       Entered this _____
